Citation Nr: 1519093	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-07 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Entitlement to service connection for a neck disorder.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel











INTRODUCTION

The Veteran served on active duty from April 1983 to October 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the claims.  The claims are now under the jurisdiction of the RO located in San Diego, California.  

The Board notes that as part of his March 2009 substantive appeal the Veteran indicated his desire to have a hearing with a Veterans Law Judge.  A hearing was scheduled for January 2015, which the Veteran postponed.  See January 2015 letter.  He was rescheduled to have a videoconference hearing in April 2015.  He failed to report for the hearing.  Therefore, the Board will proceed as if the request for the hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In September 2014, service connection for thoracolumbar scoliosis, a claim which had been perfected for appellate review, was granted.  As the benefit sought on appeal was granted, further appellate review of this issue is moot.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left ankle disorder.

2.  The Veteran does not have a current neck disability which is related to his period of active military service.

CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  A neck disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).








Duties To Notify And Assist

 VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided the Veteran in March 2008.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with his claims.  The appellant has not informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

VA has not obtained medical opinions in connection with the current claims of service connection.  The Board concludes an examination is not needed in this case because there is no indication in the record of a current diagnosis of either a left ankle or neck disorder, and the Veteran has otherwise not put forth lay or medical evidence of any current residuals or recurrent symptoms of such regarding the Veteran's left ankle or neck.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Accordingly, the Board will address the merits of the claims.

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Neither of the instantly-claimed disorders are on the list.

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background

As part of his substantive appeal (see VA Form 9), received in March 2009, the Veteran claimed to have injured his neck and left ankle while on active duty.  This occurred while hiking in the field and during an overseas deployment.  

Review of the Veteran's service treatment records shows that at his December 1982 enlistment examination, clinical examination of the Veteran showed normal findings concerning the neck, feet, and lower extremities.  A January 1983 treatment record shows complaints of neck stiffness.  Spasms were noted over the trapezius region.  Neck strain was diagnosed.  Resolving muscle strain was diagnosed the next day.  An April 1984 treatment record shows complaints of left ankle pain.  The Veteran reported slipping in a small pothole.  Sprained ankle, versus possible torn ligaments, was diagnosed.  The Veteran was placed on light duty for five days.  A September 1985 medical record shows a diagnosis of left ankle inversion sprain.  The Veteran's August 1985 separation examination shows that clinical evaluation of his neck, feet and lower extremities was normal.  

Post service medical records, in the form of VA outpatient treatment records, dated most recently in 2014, include references to the Veteran's cervical spine.  An August 2013 record shows that musculoskeletal examination showed no tenderness to palpation of the cervical spine region.  A cervical spine disorder was not diagnosed.  An October 2013 record shows that prior notes indicated that the Veteran may have some degree of cervical spine stenosis though a full work up as to etiology had not been undertaken.  There are some records showing complaints of ankle pain, but no specific diagnosis of an underlying disability.  A July 2013 VA outpatient treatment record shows that musculoskeletal examination revealed no joint deformities, swelling or tenderness.  The report of an August 2014 VA back examination includes a notation of previous radiographs showing signs of moderate to severe arthritis of both the lumbar and cervical spine.    

Analysis

As noted, the Veteran, in essence, alleges he suffers from disorders affecting his left ankle and neck as a direct result of his active service.  He has not supplied any information or assertions pertaining to what type of symptoms he suffers from as a result of his claimed disorders.  He has also not contended to have experienced continuity of any symptomatology affecting either his left ankle or neck from the time of his service separation, until symptoms were first noted.  In this case, this was in excess of 25 years later.  

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability concerning either his left ankle.  He has provided no competent medical evidence indicating he currently suffers from such a disability.  In addition, while in service treatment is shown, the post service medical records are devoid of a finding relating either claimed disorder to his military service.  Although the records show complains of ankle pain, such complaints are not sufficient to support the claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that symptoms such as pain, alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis of a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Here, concerning the left ankle claim, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a left ankle disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for the left ankle.  There is no medical evidence of any post-service diagnosis of a left ankle disorder in this case and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain, at 321 (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is devoid of a finding that the Veteran currently has a disorder related to his left ankle.

Concerning the Veteran's claimed neck disorder, the record contains no competent evidence linking a current diagnosis of any neck-related (i.e., cervical spine) disorder to his military service.  While acknowledging, as reported above, findings of post service references to a history of cervical stenosis, and a reference to past X-ray studies showing signs of cervical spine arthritis, this occurred many years following the Veteran's 1985 service separation.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed neck disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.

Further, as arthritis of the cervical spine was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.

In short, the only evidence supporting a factual finding that an etiological nexus exists between the Veteran's claimed neck disorder and his military service comes from him personally.  As a layperson, the Veteran simply does not have the necessary medical training and/or expertise to diagnose or determine the etiology of a disability in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).


In reaching this decision on the two claims for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the claimed disorders is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


ORDER

Entitlement to service connection for a left ankle disorder is denied. 

Entitlement to service connection for a neck disorder is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


